DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US 7140885) in view of Miura (US 2017/0069984) and Endo et al. (US 20180123266).
Kitamura discloses: 
Claim 1: A connector unit (Fig 1) comprising: a housing (10) comprising a guide rail (14b, 14b, 22) inside the housing; a terminal (terminals shown at rear of connector, near 20b, Fig 1, and also shown in Fig 8); a terminal block (18a, 18b) comprising a flange (20a, 20b, Fig 1) and configured to hold the terminal (Fig 1) having one end exposed in an opening of the housing (at 18a, Fig 1), the terminal block being housed inside the housing (Fig 2) with the flange (20a, Fig 2) supported by the guide rail (22, Fig 2); and a board (12, Fig 1) connected with a second end of the terminal (Fig 2) and housed in the housing (Fig 2) with the board suspended from the terminal block through 
Claim 2: The connector unit according to claim 1, wherein the terminal block further comprises: a leg piece (above 30, Fig 4) extending from the contact portion. 
Claim 3: The connector unit according to claim 1, wherein the flange (20a, Fig 4) of the terminal block is extended, in the direction perpendicular to the direction in which the board is inserted into the housing, from a first widthwise side of the terminal block to a second widthwise side of the terminal block opposite the first widthwise side (20a is on both sides, Fig 1), wherein the positioning protrusion (30) is arranged at the first widthwise side (Fig 1), and wherein the terminal block further comprises a second positioning protrusion arranged at the second widthwise side and protruding in parallel to the second end of the terminal from the contact portion and inserted into a second positioning hole of the board (Col 4 Lines 50-54).

Kitamura does not disclose Claim 1: (The positioning protrusion) at an insertion length longer than the second end of the terminal and such that a clearance is maintained between the positioning protrusion and the positioning hole at a position within the positioning hole in a direction perpendicular to a direction in which the board is inserted into the housing.  Claim 2: The leg piece contacting a place adjacent to a contact place of the contact portion on the mounting surface with the positioning protrusion inserted into the board.  Claim 3: (The second positioning protrusion) at the 

Regarding claims 1, 3 and 6: Miura et al., (hereinafter Miura), discloses a positioning protrusion at an insertion length longer than the second end of the terminal and wherein the terminal block is not directly fixed to the board (Fig 34) and Endo et al. (hereinafter Endo) discloses a clearance (see 2b, Fig. 7A2, Paragraph [0063]) maintained between the positioning protrusion and the positioning hole (2b) at a position within the positioning hole in a direction perpendicular to a direction in which the board is inserted into the housing.  Regarding claim 5, Endo discloses wherein the clearance comprises space (see 2b, Fig. 7A2, Paragraph [0063]) between a circumference of the positioning protrusion and the positioning hole, and wherein the positioning protrusion and the positioning hole are configured such that, in the positioning hole, the positioning protrusion is not in contact with any portion of the connector unit including the positioning hole.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify positioning protrusion. Endo teaches a clearance sized to allow passage, and Miura, in Paragraphs 0153 and 0154, teaches that the longer length of the positioning protrusion fixes the connector, terminals, and board, to the base below the ends of the terminals. These teachings can be applied to Kitamura as an alternate equivalent means to position and fix the positioning protrusion. The combined teachings of Kitamura, Endo and Miura satisfy the remaining limitations of claims 2 and 4. 2
Response to Arguments
Applicant's arguments and amendments, filed 7/28/2021, have been fully considered and are addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7597581 also teaches a positioning protrusion in a positioning hole with a clearance maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571 270-0643.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MILAGROS JEANCHARLES/Examiner, Art Unit 2833     


/EDWIN A. LEON/Primary Examiner, Art Unit 2833